CLEMENS, Presiding Judge.
Defendant appeals from a judgment imposing a two-year sentence after a jury found him guilty of carrying a concealed weapon. He challenges evidence of the search of his person.
The scope of our review is limited to plain error under Rule 27.20(c). Defendant’s motion for new trial was not filed until thirty days after the verdict instead of within ten days as required by Rule 27.-20(a); it preserves nothing for review. State v. Collett, 542 S.W.2d 783[1] (Mo.1976). Further, the motion for new trial made only an abstract allegation that the trial court erred in denying his motion to suppress, and fails to comply with Rule 27.20(c) by stating grounds in detail and with particularity. By so failing the point is not preserved for review. State v. Hulsey, 557 S.W.2d 715[9] (Mo.App.1977).
We find no plain error in the trial court having denied the motion to suppress. The state’s evidence showed that as patrolling police approached defendant he turned sharply away, his jacket flew open and police saw a pistol butt sticking out from his waistband. They stopped defendant, patted him down and found a loaded .32 caliber pistol under his jacket. We find that in denying the motion to suppress there was neither manifest injustice nor miscarriage of justice affecting defendant’s substantial rights. Compare State v. Johnson, 504 S.W.2d 23[1] (Mo.1974), approving a comparable search.
Judgment affirmed.
SMITH and McMILLIAN, JJ., concur.